Case 1:16-cr-00756-JSR Document 25 Filed 11/16/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

Case No, 16-CR-756 (JSR)

ORDER

EXONERATING BOND
ABSAR HAARIS,

Defendant.

 

 

WHEREAS, on November 15, 2016, this Court ordered the release of Mr. Haaris on a
$500,000 personal recognizance bond, to be co-signed by one financially responsible person and
secured by Mr. Haaris’s apartment in New York City.

WHEREAS, on December 15, 2016, this Court modified the terms of Mr. Haaris’s bond
by permitting Mr. Haaris to post his parents’ residence, instead of his own apartment, as
collateral to secure the bond.

WHEREAS, Mr. Haaris has fully complied with the terms of his bond.

WHEREAS, on November 15, 2019, this Court sentenced Mr. Haaris to time served.

IT IS HEREBY ORDERED, upon the application of counsel for Mr. Haaris, that Mr.
Haaris’s bond in this matter is hereby exoncrated and released, and all suretors on Mr. Haaris’s
bond and all property, including the real property posted as security for Mr. Haaris’s bond, are

also released from any liability in connection with said bond.

 
Case 1:16-cr-00756-JSR Document 25 Filed 11/16/20 Page 2 of 2

IT IS FURTHER ORDERED, that U.S. Pretrial Services or any other agency that has

custody of Mr. Haaris’s passport return it to Mr, Haaris or Mr. Haaris’s counsel in this matter.

Dated: New York, New York |
November Lo 2020

SO ORDERED

   

United States District Judge
Southern District of New York

 
